Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 1 of 10 Page ID #:445




 1                                                                                 O
                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   IV SOLUTIONS, INC., a California            Case №. 2:17-cv-05615-ODW (SKx)
     corporation,
12
                       Plaintiff,                ORDER GRANTING
13
           v.                                    MOTION TO DISMISS FIRST
14
                                                 AMENDED COMPLAINT [41]
     EMPIRE HEALTHCHOICE
15   ASSURANCE, INC., a corporation doing
16
     business as Empire Blue Cross Blue
     Shield; and Does 1 through 10, inclusive,
17
18
                        Defendants.

19
20                                    I. INTRODUCTION

21         Before the Court is Defendant Empire HealthChoice Assurance, Inc.’s
22   (“Empire”) Motion to Dismiss the First Amended Complaint (“Motion” and “FAC,”
23   respectively) filed by Plaintiff IV Solutions, Inc. (“IVS”). (Mot. to Dismiss FAC
24   (“Mot.”), ECF No. 41.)     The issue is fully briefed.   (See Mot.; Opp’n to Mot.
25   (“Opp’n”), ECF No. 42; Reply ISO Mot. (“Reply”), ECF No. 43.) For the following
26
27
28
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 2 of 10 Page ID #:446




 1   reasons, the Court GRANTS Empire’s Motion and DISMISSES IVS’s FAC
 2   WITHOUT LEAVE TO AMEND.1
 3                                  II. PROCEDURAL HISTORY
 4          IVS initiated this action for fraud, breach of contract, and open book account in
 5   the Los Angeles County Superior Court on June 23, 2017. (Notice of Removal
 6   (“NOR”) ¶ 1, ECF No. 1; Decl. of Farah Tabibkhoei Ex. 1 (“Compl.”), ECF No. 1-2.)
 7   After removing the case to this Court, Empire moved to dismiss IVS’s Complaint
 8   under Federal Rule of Civil Procedure (“Rule”) 12(b)(6). (Mot. to Dismiss Compl.,
 9   ECF No. 10.)      At the time, the Court granted Empire’s motion to dismiss with
10   prejudice because the applicable statutes of limitations barred IVS’s claims, and
11   neither equitable tolling nor equitable estoppel applied in this case. (Am. Order
12   Granting Mot. to Dismiss Compl. (“MTD Order”), ECF No. 25.) IVS appealed.
13   (Notice of Appeal, ECF No. 29.)
14          Upon review, the U.S. Court of Appeals for the Ninth Circuit affirmed the
15   Court’s dismissal of IVS’s breach of contract claim, as well as the Court’s rejection of
16   the doctrines of equitable tolling and equitable estoppel. IV Sols., Inc. v. Empire
17   HealthChoice Assurance, Inc., 800 F. App’x 499, 500 (9th Cir. 2020). However, the
18   Ninth Circuit reversed and remanded the Court’s denial of leave to amend because, in
19   its view, IVS “had no opportunity . . . to address the [C]ourt’s basis for dismissal,”
20   and IVS may have been “able to allege additional facts in an amended complaint that
21   show, in the health insurance context, its breach of contract claim is not barred by
22   either provision of section 1657.” Id. at 501. After the Ninth Circuit issued its ruling,
23   IVS filed its FAC alleging only breach of contract, and Empire once again moves to
24   dismiss. (See FAC, ECF No. 38; Mot.)
25
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 3 of 10 Page ID #:447




 1                                    III.   FACTUAL BACKGROUND
 2             The alleged facts have not changed much. IVS is a home infusion pharmacy
 3   that provided medical services to Empire’s insured, M.M.2 (See generally FAC.)
 4   After being diagnosed with hypogammaglobulinemia, M.M. was prescribed an
 5   “urgent administration of intravenous immunoglobulin” (“IVIG”). (FAC ¶ 6.) M.M.
 6   was referred to IVS because it was the only provider able to promptly administer the
 7   prescribed IVIG treatments. (FAC ¶ 8.)
 8             IVS first administered IVIG treatments to M.M. on February 25, 2011, which
 9   Empire subsequently authorized. (FAC ¶¶ 9–10.) Similarly, Empire authorized IVS
10   to provide M.M. with IVIG treatments through June 1, 2011.                         (FAC ¶ 10.)       In
11   July 2011, Empire informed IVS that it was “no longer authorized” to provide IVIG
12   treatments to M.M. because IVS was an out-of-network provider.                          (FAC ¶ 11.)
13   However, there was no in-network provider available to administer IVIG treatments to
14   M.M. (FAC ¶ 11.) On February 20, 2012, Empire again authorized IVS to provide
15   medical services to M.M. through February 2013. (FAC ¶¶ 12, 13(a).) Empire agreed
16   to pay IVS “for its services at a rate of 100% of [IVS’s] billed charges for such
17   services.”       (FAC ¶ 13(a); see also FAC ¶¶ 13(b)–17.)                  Based on this alleged
18   agreement, IVS provided IVIG services to M.M. from February 25, 2011 to
19   September 2012, and IVS claims it “is entitled to be paid its billed charges for the
20   services provided to M.M.”               (FAC ¶¶ 15, 18.)         IVS billed Empire a total of
21   $5,954,020.89 for services provided to M.M., but Empire paid only $103,050.63.
22   (FAC ¶ 19.)
23             Now, IVS further alleges that, in general, healthcare insurers like Empire are
24   not required to pay for billed charges until after a claim has been submitted, reviewed,
25   verified, and reprocessed as necessary. (FAC ¶ 21–23.) In this case, IVS alleges that
26   Empire “did not complete the reprocessing of [IVS]’s claims until July 29, 2013 at the
27   earliest, when [Empire] informed [IVS] that it had ‘repriced’ [IVS]’s claims and
28
     2
         M.M.’s identity is known to Empire and will remain confidential to protect his or her privacy.



                                                         3
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 4 of 10 Page ID #:448




 1   would be paying additional amounts to [IVS] based on such repricing.” (FAC ¶ 24.)
 2   Thus, IVS claims that “the payments due [IVS] for the services rendered were not
 3   reasonably due until July 29, 2013, at the earliest.” (FAC ¶ 24.) Notably, though,
 4   IVS alleged in its initial Complaint that it notified Empire of shortfalls in Empire’s
 5   payments “[b]eginning in and about April 3, 2012.” (Compl. ¶ 26; see also FAC ¶ 25
 6   (omitting mention of shortfalls in payments and alleging that the parties “engaged in
 7   the processing and reprocessing of claims” during that time).)          Moreover, IVS
 8   maintains that on October 4, 2012, Empire told IVS that it “was working on getting
 9   the 2012 claims processed that were denied in error.” (FAC ¶ 26(c); see also Compl.
10   § 27(c).)
11                                 IV.    LEGAL STANDARD
12         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
13   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
14   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
15   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
16   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
17   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
18   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
19   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
20   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
21   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
22         The determination of whether a complaint satisfies the plausibility standard is a
23   “context-specific task that requires the reviewing court to draw on its judicial
24   experience and common sense.” Id. at 679. A court is generally limited to the
25   pleadings and must construe all “factual allegations set forth in the complaint . . . as
26   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
27   250 F.3d 668, 679 (9th Cir. 2001).        However, a court need not blindly accept
28




                                                 4
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 5 of 10 Page ID #:449




 1   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
 2   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 3         “A party cannot amend pleadings to ‘directly contradict an earlier assertion
 4   made in the same proceeding.’” Airs Aromatics, LLC v. Op. Victoria’s Secret Stores
 5   Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (brackets omitted) (quoting
 6   Russell v. Rolfs, 893 F.2d 1033, 1307 (9th Cir. 1990)); see also Reddy v. Litton Indus.,
 7   Inc., 912 F.2d 291, 296–97 (9th Cir. 1990) (“[An] amended complaint may only
 8   allege ‘other facts consistent with the challenged pleading.’” (quoting Schreiber
 9   Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
10   “Where allegations in an amended complaint contradict those in a prior complaint, a
11   district court need not accept the new alleged facts as true, and may, in fact, strike the
12   changed allegations as ‘false and sham.’”        Azadpour v. Sun Microsystems, Inc.,
13   No. C06-03272 MJJ, 2007 WL 2141079, at *2 n.2 (N.D. Cal. July 23, 2007) (citing
14   Reddy, 912 F.2d at 296).
15         Where a district court grants a motion to dismiss, it should generally provide
16   leave to amend unless it is clear the complaint could not be saved by any amendment.
17   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519
18   F.3d 1025, 1031 (9th Cir. 2008). Leave to amend may be denied when “the court
19   determines that the allegation of other facts consistent with the challenged pleading
20   could not possibly cure the deficiency.”        Schreiber, 806 F.2d at 1401 (emphasis
21   added). Thus, leave to amend “is properly denied . . . if amendment would be futile.”
22   Carrico v. City and Cty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011).
23                                        V. DISCUSSION
24         The Court once again examines whether IVS’s breach of contract claim is
25   precluded by the statute of limitations. A district court may dismiss claims if the
26   running of the statute of limitations is apparent on the face of the complaint and if “the
27   assertions of the complaint, read with the required liberality, would not permit the
28   plaintiff to prove that the statute was tolled.” Cervantes v. Countrywide Home Loans,




                                                 5
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 6 of 10 Page ID #:450




 1   Inc., 656 F.3d 1034, 1045 (9th Cir. 2011) (quoting Jablon v. Dean Witter & Co., 614
 2   F.2d 677, 682 (9th Cir. 1980)).
 3          The statute of limitations for a written contract is four years. Cal. Civ. Proc.
 4   Code § 337. A claim for breach of contract “accrues at the time of breach, which then
 5   starts the limitations period running.” Cochran v. Cochran, 56 Cal. App. 4th 1115,
 6   1120 (1997). When a contract does not specify a time for performance, California
 7   Civil Code section 1657 determines when performance is due and, in turn, when the
 8   statute of limitations begins to run. Under section 1657, a party must perform within a
 9   reasonable time, but if performance can be “done instantly--as, for example, if it
10   consists in the payment of money only--it must be performed immediately upon the
11   thing to be done being exactly ascertained.” Cal. Civ. Code § 1657.
12          In this case, the Ninth Circuit “conclude[d] that IVS’s claim is untimely under
13   either the reasonable time provision or the immediate payment provision, given the
14   allegations pleaded in the [C]omplaint.” IV Sols., 800 F. App’x at 501. Applying the
15   immediate payment provision, the Ninth Circuit found that “Empire’s obligation to
16   pay was ascertainable by October 4, 2012, at the latest, because the alleged agreement
17   provided that Empire would pay ‘IVS’s billed charges.’ So Empire was required to
18   immediately pay at that time under section 1657.” Id. Further, “Empire’s failure to
19   pay on that date was a breach, and the statute of limitations started running.” Id.
20   Thus, the Ninth Circuit held that IVS’s claim, as pleaded, fell outside of the four-year
21   statute of limitations. Id. In so holding, the Ninth Circuit presumably relied on
22   paragraph 27(c) of the Complaint, which was the only mention of October 4, 2012,
23   anywhere in that pleading. (See Compl. ¶ 27(c) (“In [sic] October 4, 2012, Lynn
24   Hounihan, an employee of Defendant, informed Sheina Saeger, an employee of
25   Plaintiff, that she was working on getting the 2012 claims processed that were denied
26   in error.”).)
27          Notably, that same allegation regarding October 4, 2012, reappears verbatim in
28   paragraph 26(c) of IVS’s FAC. (Compare FAC ¶ 26(c) with Compl. ¶ 27(c).) Thus,




                                                6
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 7 of 10 Page ID #:451




 1   Empire contends that the Ninth Circuit’s analysis applies again here with equal force,
 2   and that IVS’s FAC should be dismissed for the same reasons the Ninth Circuit
 3   affirmed dismissal of IVS’s Complaint. (See Mot. 7–10 (“Indeed, all this has already
 4   been settled by the Ninth Circuit.”).     The Court agrees.      Having amended its
 5   Complaint, IVS maintains that Empire agreed to pay 100% of IVS’s billed charges.
 6   (FAC ¶¶ 13(a), 15, 18.)      And the necessary inference to be drawn from the
 7   communication alleged in paragraph 26(c) of the FAC is that Empire must have
 8   “denied” IVS’s claims for payment of billed charges sometime prior to October 4,
 9   2012. (See FAC ¶ 26(c).) Therefore, the Court agrees with that which the Ninth
10   Circuit has already concluded—IVS’s breach of contract claim, as alleged, accrued no
11   later than October 4, 2012. IV Sols., 800 F. App’x at 501.
12         IVS attempts to rely on the principle “that where no time is specified for
13   performance under a contract, a claim for breach of contract does not accrue until
14   demand for performance is made, and is refused.” (Opp’n 7 (citing Leonard v. Rose,
15   65 Cal.2d 589, 592 (1967)).) Specifically, IVS attempts to demonstrate that its breach
16   of contract claim is timely by clarifying in its FAC when Empire refused to pay IVS’s
17   billed charges. IVS alleges that based on industry custom, Empire was not required to
18   pay for billed charges until after a claim had been submitted, reviewed, verified, and
19   reprocessed as necessary.    (FAC ¶ 21–23.)      According to IVS, only after such
20   processing and reprocessing could Empire have refused to pay IVS’s billed charges,
21   thereby triggering accrual of IVS’s claim. (See Opp’n 7.) And in its FAC, IVS
22   alleges that Empire “did not complete the reprocessing of [IVS]’s claims until July 29,
23   2013 at the earliest, when [Empire] informed [IVS] that it had ‘repriced’ [IVS]’s
24   claims and would be paying additional amounts to [IVS] based on such repricing.”
25   (FAC ¶ 24.) Thus, IVS contends that “the payments due [IVS] for the services
26   rendered were not reasonably due until July 29, 2013, at the earliest.” (FAC ¶ 24.)
27
28




                                                7
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 8 of 10 Page ID #:452




 1          Problematically, IVS’s new allegations contradict statements made in its
 2   Complaint, some of which remain in the FAC.3 Most significantly, IVS alleges that
 3   on October 4, 2012, Empire informed IVS that it was “working on getting the 2012
 4   claims processed that were denied in error.” (Compl. ¶ 27(c); FAC ¶ 26(c) (emphasis
 5   added).) This allegation necessarily implies that IVS’s claims had been denied—i.e.,
 6   Empire had completed the initial processing and reprocessing of IVS’s claims—at
 7   some point before October 4, 2012. Thus, whatever processing and reprocessing may
 8   have occurred before that denial is beside the point, and IVS’s breach of contract
 9   cause of action remains largely unaffected by its new allegations regarding the general
10   practice of healthcare billing. Further, the Court need not accept IVS’s new allegation
11   that Empire was not obligated to pay IVS’s billed charges “until July 29, 2013, at the
12   earliest,” because this allegation contradicts IVS’s claims that Empire had denied the
13   relevant insurance claims prior to October 4, 2012. See Airs Aromatics, 744 F.3d
14   at 600; Reddy, 912 F.2d at 296–97; Azadpour, 2007 WL 2141079, at *2 n.2.
15          IVS insists that paragraph 26(c) of the FAC, “read in its entirety, establishes
16   that Empire had not yet completed its processing of the claims and that the previous
17   denials of the 2012 claims had been in error.” (Opp’n 14.) However, IVS’s urged
18   interpretation ultimately neglects to address the unambiguous assertion that the claims
19   had, at one point, been “denied.” (FAC ¶ 26(c).) Although IVS was free to request
20   reconsideration of that denial—which it appears is what occurred here—the law is
21   clear that such reconsideration after a denial does not toll the statute of limitations.
22   Singh v. Allstate Ins. Co., 63 Cal. App. 4th 135, 143–44 (1998).
23
24   3
       The Court notes that certain details from the Complaint are strikingly absent from the FAC. For
25   example, the Complaint appears to indicate that IVS contacted Empire in April 2012 to request full
     payment on billed charges that Empire had only partially paid, but the FAC replaces that explanation
26   with new, vague language. (Compare Compl. ¶ 26 (alleging that IVS “notified Defendant of the
27   shortfall of Defendant’s payments and requested that Defendant remedy that shortfall”) with FAC
     ¶ 25 (alleging that IVS and Empire “engaged in the processing and reprocessing of claims as
28   described above”).) Indeed, in certain respects, IVS’s FAC introduces more ambiguity than it
     resolves.



                                                      8
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 9 of 10 Page ID #:453




 1         Thus, as the Ninth Circuit similarly concluded based on identical language, the
 2   Court finds that IVS’s claim for breach of contract began accruing when Empire
 3   denied its request for payment of 100% of its billed charges, which allegedly occurred
 4   no later than October 4, 2012. See IV Sols., 800 F. App’x at 501 (applying the
 5   immediate payment provision under section 1657 to find that IVS’s breach of contract
 6   cause of action, as alleged in the Complaint, had accrued “by October 4, 2012, at the
 7   latest”); see also Leonard, 65 Cal.2d at 592 (explaining how, in a case such as this, a
 8   cause of action accrues upon denial of payment). Whereas IVS filed its claim for
 9   breach of contract on June 23, 2017, its claim is barred by the four-year statute of
10   limitations. Furthermore, IVS concedes—and the Ninth Circuit has indicated—that
11   IVS’s claim cannot be saved by the doctrines of equitable tolling or equitable
12   estoppel. (See Opp’n 15); IV Sols., 800 F. App’x 501–02. Accordingly, the Court
13   GRANTS Empire’s Motion and DISMISSES IVS’s First Amended Complaint. See
14   Cervantes, 656 F.3d at 1045 (affirming dismissal where “[t]he running of the
15   limitations periods on both claims [wa]s apparent on the face of the complaint”).
16         Additionally, the Court finds that it would be futile to grant IVS leave to amend
17   its First Amended Complaint because the only way IVS could show its claim is timely
18   would be to contradict statements and allegations made in its prior pleadings. See Airs
19   Aromatics, 744 F.3d at 600; Reddy, 912 F.2d at 296–97.         For instance, both the
20   Complaint and FAC explain that IVS’s payment claims had been denied by Empire
21   prior to October 4, 2012. (Compl. ¶ 27(c); FAC ¶ 26(c).) Further, IVS has expressly
22   and impliedly conceded that there is no basis for which the statute of limitations
23   should be equitably tolled. (Opp’n 15; see generally FAC.) Moreover, IVS has now
24   had a chance to amend its allegations, yet its claim remains time-barred on its face.
25   Thus, IVS’s request for leave to amend is DENIED.
26   //
27   //
28   //




                                                9
Case 2:17-cv-05615-ODW-SK Document 46 Filed 09/29/20 Page 10 of 10 Page ID #:454




  1                                 VI.   CONCLUSION
  2         In summary, the Court GRANTS Empire’s Motion and DISMISSES IVS’s
  3   First Amended Complaint WITHOUT LEAVE TO AMEND. The Clerk of Court
  4   shall close the case.
  5
  6         IT IS SO ORDERED.
  7
  8         September 29, 2020
  9
 10                              ____________________________________
 11                                       OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                           10
